Citation Nr: 1031449	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  10-04 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
January 2009 in connection with his claims for service connection 
for bilateral hearing loss and tinnitus.  The examiner diagnosed 
him with bilateral hearing loss and tinnitus, but stated that she 
could not resolve the issue of whether the disorders were related 
to the Veteran's military service without resorting to mere 
speculation.  In so doing, she noted that the Veteran's service 
records were negative for hearing loss and tinnitus and did not 
contain evidence of unusual noise exposure, as his service was 
listed as an ordinary seaman.   She also observed the statements 
from the Veteran and a fellow serviceman reporting exposure to 
loud guns. 

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim. See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996). Applicable regulations also 
provide that a finding of service connection may not be based on 
a resort to speculation or a remote possibility. See 38 C.F.R. § 
3.102 (2009).

The Board also notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post- service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, Training Letter 10-02 was issued in March 2010 
regarding the adjudication of claims for hearing loss and 
tinnitus.  In that letter, the Director of the VA Compensation 
and Pension Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  The 
January 2009 VA examination also found him to have bilateral 
hearing loss by VA standards and diagnosed him with tinnitus. See 
38 C.F.R. § 3.385.  However, the examiner did not render an 
opinion as to the etiology of those disorders.  It would have 
been helpful had the examiner brought her expertise to bare in 
this manner regarding medically known or theoretical causes of 
sensorineural hearing loss and tinnitus or described how hearing 
loss and tinnitus which results from noise exposure or acoustic 
trauma generally present or develop in most cases, as 
distinguished from how hearing loss and tinnitus develop from 
other causes, in determining the likelihood that current hearing 
loss and tinnitus were caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the January 2009 VA examiner did not discuss other possible 
causes of tinnitus, including whether the Veteran's tinnitus may 
be due to his hearing loss.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any bilateral hearing loss and tinnitus that may 
be present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should refer the Veteran's claims 
folder to the January 2009 VA examiner or, 
if she is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any bilateral hearing loss and tinnitus 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, a June 2010 
letter from a private physician, August 
2008 lay statements, and the Veteran's own 
assertions.  

The examiner should note that VA has 
observed that whispered voice tests are 
subjective, inaccurate, and insensitive to 
the types of hearing loss most commonly 
associated with noise exposure.  It should 
also be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.  

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and 
tinnitus are causally or etiologically 
related to his military service, including 
noise exposure.  He or she should also 
address whether the Veteran's tinnitus is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and tinnitus and 
describe how hearing loss and tinnitus 
which result from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss and 
tinnitus develop from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
The RO should readjudicate the remaining issues on appeal.  If 
the benefits sought are not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



